Citation Nr: 0408190	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  99-14 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a blocked nasal 
lacrimal duct.

2.  Entitlement to service connection for residuals of an 
injury to the left ring finger.

3.  Entitlement to a residual scar of the right rib and hip 
area.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from April 1955 to July 
1956.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Philadelphia, Pennsylvania (RO).  

The veteran testified at his personal hearing before the 
Board in Washington, D.C., in October 2003, that the service 
injury to his nose and eye resulted in blockage of a nasal 
lacrimal tear duct and that the injury to his right hip and 
rib was one injury that caused a scar to that area.  
Consequently, the issues of entitlement to service connection 
for residuals of a nasal fracture and for a left eye 
disability have been consolidated into the issue of 
entitlement to service connection for a blocked nasal 
lacrimal duct; the issues of entitlement to service 
connection for a right rib disorder and for a right hip 
disorder have been consolidated into the issue of entitlement 
to service connection for a residual scar of the right rib 
and hip area.  

For the reasons indicated below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center in 
Washington, DC. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Following the 
RO's determinations of the veteran's claims, VA issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  

Efforts were made by the RO to obtain the veteran's complete 
service medical records, and certification of their 
unavailability was received by the National Personnel Records 
Center in August 1998.  It appears that the veteran's service 
medical records have been destroyed by fire.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does 
not, however, lower the legal standard for proving a claim 
for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996)

Although there are general statements on file from a VA nurse 
practitioner, in February 2001, and a private physician, in 
February 2002, which indicate that the veteran has nasal, 
left hand, and right hip disabilities that began in service, 
these statements are essentially based on the history given 
by the veteran without any supporting treatment records or 
rationale.  Moreover, the Board notes that the veteran's 
statements on file on how he incurred his disabilities are 
somewhat inconsistent.  He noted in his June 1998 
compensation claim that his injuries occurred in Topeka, 
Kansas in 1956, and he said at his September 1998 VA 
examination that his injuries occurred when he fell while 
putting up a fence in 1956.  However, it was noted in a June 
2001 VA report of contact that he said that he injured his 
finger during basic training in Texas in 1956, while his 
nasal injury occurred in Topeka, Kansas in 1956.  According 
to a March 2002 statement from the veteran, and to his 
October 2003 hearing testimony, he injured his nose and 
finger during basic training in May 1955, and he injured his 
rib while putting up a fence in Topeka, Kansas in April 1956.  

Since the only VA examination on file was in September 1998, 
when there was almost no other evidence on file, the Board 
believes that another VA examination is warranted to 
determine the current nature and etiology of any disability 
of the tear ducts, the left ring finger, and the right hip 
area. 

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2003), examinations will be 
requested whenever VA determines that there is a need to 
verify the existence and etiology of a disability.  See also 
38 C.F.R. § 3.159 (2003).  Individuals for whom examinations 
have been authorized and scheduled are required to report for 
such examinations.  See 38 C.F.R. § 3.655 (2003).

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  The veteran should be asked to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him since 
February 2002 for any of the disabilities 
at issue.  After securing any appropriate 
consent from the veteran, VA should 
obtain any such treatment records that 
have not previously been associated with 
the veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform the veteran of this and 
request him to provide copies of the 
outstanding medical records.

3.  The veteran should be afforded an 
appropriate VA examination(s) to 
determine the current nature and etiology 
of any disability of the tear ducts, left 
ring finger, or right flank area.  The 
claims folder, including a copy of this 
Remand, must be made available to, and 
reviewed by, the examiner(s).  Any 
necessary tests or studies should be 
conducted, and all findings should be 
reported in detail.  The examiner(s) must 
describe any current disability of the 
tear duct, left ring finger, and right 
flank scar and comment on whether each is 
at least as likely as not due to an 
injury that occurred in service.  If such 
an opinion cannot be provided without 
resort to speculation, it must be noted 
in the examination report.  A complete 
rationale for all opinions should be 
provided.  The report(s) prepared should 
be typed. 

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, VA should readjudicate 
the veteran's claims for service 
connection for a blocked nasal lacrimal 
duct, for residuals of an injury to the 
left ring finger, and for a residual scar 
of the right rib and hip area, taking 
into consideration any and all evidence 
which has been added to the record since 
the last adjudicative action.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case and 
given an appropriate opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he 


may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).



